Barrett, J.
The only question made in argument is whether upon the facts agreed the note in question is barred by the statute of limitations.
The ground on which it is claimed that the note is barred by the statute is, that it was the duty of the payee to demand the pay in a reasonable time ; that, in the absence of any proof upon the subject, the law will assume six years as the limit of such reasonable time, and that, in case no demand is made within that period, the statute will begin to run at the expiration of that period.
In the view we take of this case, it seems unnecessary to enter upon a discussion of it in the light of the authorities cited and relied upon by the counsel for the plaintiff; for, though those cases should be regarded as a true exposition and just application of the law, it seems to us that this case', upon its facts, does not fall within them.
The note in this case bears upon its face evidence of the under-* standing and intention of the parties that the payment was to be called for and made, along from time to time, and when the payee might want to use produce or wood, either or both. It is plain that there is a clerical mistake in using “ I ” instead of “ he ” preceding the words “ may want to use,” &c.
This being so, it is impossible to hold, upon any plausible reason, that it stands upon the same ground, and subject to the same consideration, as if payable on demand. If payable On demand, there might be good warrant for holding, in the absence of any showing of reason for neglecting to make a demand for six years or more, that such delay was unreasonable, and that the statute should begin to run at the expiration of six years. But when the instrument itself indicates that the calls for payments were to be indefinitely prospective, and to be made as might suit the wants and convenience of the payee, there is no ground furnished upon which the law can assume any fixed point, as a limit to reasonable time for making a demand, and therefrom give operation to the statute of limitations.
If the plaintiff would render effective in his own behalf his claim that the statute should begin to run from the expiration of reasóna-* ble time for making demand of payment, it would be incumbent on *414him, either to show, as matter of fact, when such reasonable time expired, or to show a state of facts upon which the law would assume a limit to such reasonable time. For the want of this in the present case, the court are unable to hold that the note became barred by the statute of limitations.
Upon the agreed case, therefore, effect is to be given to the note according to the judgment of the probate court.
We have designedly omitted a discussion, or indicating any opinion upon several points made in the argument by the learned counsel for the parties, regarding it more proper and more serviceable to the interests of jurisprudence to reserve that labor for cases in which it becomes necessary for their legitimate disposition.
Judgment affirmed.